Citation Nr: 1232685	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to a compensable evaluation, prior to March 20, 2009, for residuals of a chip fracture of the proximal interphalangeal joint of the right great toe. 

2. Entitlement to an evaluation in excess of 10 percent, since March 20, 2009, for residuals of a chip fracture of the proximal interphalangeal joint of the right great toe, with degenerative joint disease. 

3. Entitlement to a total disability rating based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Fargo, North Dakota. 

In February 2010, the RO issued a rating decision which granted an increased evaluation of 10 percent, effective from March 20, 2009, for the Veteran's service-connected right great toe disorder, which it recharacterized as residuals of a chip fracture of the proximal interphalangeal joint of the right great toe, with degenerative joint disease.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  The Veteran continues to seek a higher disability rating for this condition.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board most recently remanded this matter for additional procedural and evidentiary development in October 2010.  The Board is satisfied as to substantial compliance with its October 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included contacting the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disability since August 2009 and to afford the Veteran an appropriate VA examination to determine the current scope and severity of his service-connected disability.  As such, the case is now ready for disposition. 
FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's residuals of a chip fracture of the right great toe was manifested by subjective complaints of right foot pain prior to March 20, 2009.

2.  The medical evidence of record shows that the Veteran's residuals of a chip fracture of the right great toe has been manifested by metatarsalgia and subjective complaints of right foot pain that was not equivalent to amputation of the great right toe since March 20, 2009.

3.  Service connection is currently in effect for residuals of a chip fracture of the right great toe, rated as 10 percent disabling from March 20, 2009; the Veteran's combined disability evaluation is 10 percent disabling. 

4. The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected residuals of a chip fracture of the right great toe alone.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of a chip fracture of the right great toe for the period prior to March 20, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284-5010 (2011).

2.  The criteria for an evaluation in excess of 10 percent for residuals of a chip fracture of the right great toe for the period since March 20, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284-5010 (2011).

3.  A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to initial adjudication of the various claims, letters dated in October 2005 and March 2006 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in April 2009 after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his increased rating claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

II.  Increased Rating Claims

The Veteran is seeking an increased evaluation for residuals of a chip fracture of the proximal interphalangeal joint of the right great toe. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Here, the Veteran's service-connected disorder is currently evaluated under Diagnostic Code 5284-5010.  38 C.F.R. § 4.71a.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that foot injuries under Diagnostic Code 5284, is the service-connected disorder, and that arthritis, due to trauma, substantiated by x-ray findings, under Diagnostic Code 5010, is a residual condition. 

Under Diagnostic Code 5284, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, a 30 percent evaluation is warranted for severe foot injuries, and a 40 percent evaluation is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a.  When the Schedule does not provide for a zero percent rating under a diagnostic code, such as under Diagnostic Code 5284, a zero percent rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

Traumatic arthritis that is substantiated by x-ray findings is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated on the basis of limitation of motion.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

The Veteran filed his current claim for entitlement to a compensable evaluation for his "right foot condition" in February 2005.  Although the RO initially denied his claim for an increased evaluation in a March 2006 rating decision, in a February 2010 decision, the RO included degenerative joint disease in the evaluation and increased it to 10 percent disabling effective March 20, 2009.  As such, the Board will first evaluate the propriety of the noncompensable evaluation assigned prior to March 20, 2009, and then evaluate the propriety of the 10 percent evaluation assigned since March 20, 2009.  

Compensable Evaluation Prior to March 20, 2009

The Veteran was afforded a VA feet examination in February 2006, at which time he described weakness, fatigability, and a throbbing pain in his right foot while standing, sitting, or walking.  The Veteran used a four-wheeled walker and was noted to be self-employed.  Upon objective examination, there was no ankle edema or pretibial edema and pulses in the feet were strong.  Although his nails were discolored and he walked with a slight limp, the Veteran's skin was intact and he exhibited sharp/dull sensation, vibratory sense, and position sense.  However, the Veteran would not allow the examiner to perform any additional tests because he claimed doing so would cause more pain.  As such, the examiner was unable to render a diagnosis.  

VA treatment records for this period include treatment for complaints of right foot pain and the Veteran's numerous requests for a right foot amputation.  

Based on this evidence, the Board finds that a compensable evaluation is not warranted for the Veteran's right great toe disorder prior to March 20, 2009, as there is no medical evidence of record that the Veteran's right great toe warranted a compensable evaluation under any diagnostic code during that period.  The medical evidence of record does not show that the Veteran had bilateral weak foot, acquired claw foot, Morton's disease, unilateral hallux valgus, unilateral hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5283 (2011).  Moreover, flatfoot or hammer toes were not found on any physical examination during this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5282 (2011).  In addition, there was no x-ray evidence of arthritis of the right great toe during this period.  38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010.  Due to the general lack of significant foot symptomatology, other than subjective complaints of pain, for the period prior to March 20, 2009, the Board finds that the Veteran's right toe disorder was best characterized as being mild.  Accordingly, a compensable evaluation is not warranted for other foot injuries prior to March 20, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 


Evaluation in Excess of 10 Percent Since March 20, 2009

Pursuant to the Board's February 2009 remand, the RO was to schedule the Veteran for a VA examination to determine the current scope and severity of his residuals of a chip fracture of the proximal interphalangeal joint of the right great toe.  The Veteran's claims file was to be "made available to and reviewed by the examiner in conjunction with the examination." 

A March 20, 2009, VA orthopedic consultation noted the Veteran's complaints of bilateral foot pain.  The consultation report indicated that the Veteran was interested in obtaining a scooter due to difficulty getting around.  It also noted that he was using a rolling walker due to bilateral foot pain.  Physical examination of the right foot revealed tenderness below the second metatarsal base of the right foot; otherwise, the report noted an excellent range of motion of the toes, foot, and ankle on the right.  The consultation report noted that x-ray examination of the right foot and ankle was normal.  The report concluded with an impression of neuropathic pain of the right foot.  It also noted that no bone abnormality of the right foot could be identified. 

A March 20, 2009, VA x-ray examination report noted that it was for the right foot.  However, the report went on to note findings of mild degenerative changes of the left first metatarsophalangeal joint with minor lateral margin spurring as well as a small spur along the dorsal margin of the distal head of the left metatarsal.  It also noted findings of mild degenerative changes of the anterior ankle joint and talonavicular joint.  The report then concluded with an impression of mild degenerative changes of the left first metatarsophalangeal joint with minor lateral margin spurring as well as a small spur along the dorsal margin of the distal head of the left first metatarsal.  It also noted mild degenerative changes of the anterior ankle joint and talonavicular joint.  As such, the March 20, 2009, x-ray examination incorrectly focused on the Veteran's left foot, which is not subject to service connection, rather than the right foot currently at issue.  

In June 2009, the Veteran was afforded another VA feet examination.  However, the VA examiner noted that the Veteran's claims folder was not available for review, and that obtaining a history from the Veteran was "extremely difficult because of his tangential ramblings."  Physical examination of the right foot revealed no edema, instability, or weakness.  The report noted tenderness to palpation of the metatarsal heads and between the metatarsal heads, and shoe wear was disproportionally on the heel.  The June 2009 examination report also noted the findings from the Veteran's March 20, 2009, x-ray examination, which, as mentioned above, pertained to his nonservice-connected left foot, and discussed the findings as if they applied to the Veteran's right foot.  It then concluded with a diagnosis of degenerative joint disease of the right first metatarsal phalangeal joint. 

As discussed above, in February 2010, the RO issued a rating decision which granted an increased evaluation of 10 percent, effective from March 20, 2009, the date of the VA x-ray examination, for the Veteran's service-connected right great toe disorder, which it recharacterized as residuals of a chip fracture of the proximal interphalangeal joint of the right great toe with degenerative joint disease.  

The Veteran was afforded a VA feet examination in January 2011 conducted by the same VA physician who authored the June 2009 examination report.  At the time of the January 2011 VA feet examination, the Veteran indicated that he had been unable to work due to foot pain since he separated from service.  Specifically, he described constant pain in the first and second metatarsal and phalangeal joints of the right foot which radiated up the outside of his right leg when severe.  He further described cramping in the right foot at night, and indicated that he had been prescribed metatarsal bars and orthotics which offered no relief.  Standing caused increased pain and he was limited to walking two blocks.  

Upon physical examination, there was no evidence of skin rash, warts, ulcers, calluses, blisters, or corns.  The Veteran's toenails and toes appeared normal.  He exhibited good dorsalis pedis and posterior tibia pulses.  Although there was tenderness behind the second metatarsal phalangeal joint and mild pes cavus, there was no evidence of painful motion, edema, instability, weakness, abnormal weight bearing, or deformity.  His Achilles tendon was normally aligned.  He walked with the assistance of a walker, and appeared to favor his right foot slightly.  X-rays of 

the right foot revealed no evidence of fracture or dislocation.  Articular relationships were maintained, and joint spaces were preserved.  The examiner diagnosed right foot metatarsalgia.  The examiner further clarified that no manifestations of a chip fracture of the right great toe were found, and opined that the Veteran's subjective complaints of pain were not consistent with the metatarsalgia diagnosed upon physical examination.  The examiner concluded that the Veteran's metatarsalgia was not severe enough to warrant the Veteran being unemployable, and that the disability was not equivalent to that which would result from amputation of the great toe.  

VA treatment records for this period include treatment for complaints of right foot pain.  

Based on this evidence, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right great toe disorder since March 20, 2009, as there is no medical evidence of record that the Veteran's right great toe warranted a evaluation in excess of 10 percent under any diagnostic code during that period.  The medical evidence of record does not show that the Veteran had bilateral weak foot, acquired claw foot, Morton's disease, unilateral hallux valgus, unilateral hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5283.  Moreover, flatfoot or hammer toes were not found on any physical examination during this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5282.  In addition, the x-ray evidence of arthritis noted in the June 2009 examination seemed to be based on a review of X-rays of the nonservice-connected left foot, as X-rays of the right foot conducted in January 2011 did not reveal arthritis of the right great toe during this period.  38 C.F.R § 4.71a, Diagnostic Codes 5003, 5010.  Due to the general lack of significant foot symptomatology, other than subjective complaints of pain as well as diagnoses of mild pes cavus and metatarsalgia, for the period since March 20, 2009, the Board finds that the Veteran's right toe disorder was best characterized as being mild.  Again, the Board emphasizes that the RO's decision to award a 10-percent disability evaluation effective March 20, 2009, seems to be predicated upon a incorrect VA X-ray examination report which gave findings for the Veteran's 

nonservice-connected left foot when it purported to be for the Veteran's service-connected right foot.  The x-rays of the Veteran's right foot revealed no evidence of degenerative joint disease.  Accordingly, an evaluation in excess of 10 percent is not warranted for other foot injuries since March 20, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for right great toe inadequate.  The Veteran's residuals were evaluated under to 38 C.F.R. § 4.71a, the criteria of which is found to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's residuals of a right great toe chip fracture are variously manifested by metatarsalgia and complaints of pain.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately 

contemplated by the disabilities ratings.  A rating in excess of the currently assigned rating is provided for certain manifestations of foot disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for noncompensable ratings for the Veteran's right toe disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5010. 

After review of the evidence of record, there is no evidence of record that would warrant a noncompensable rating prior to March 20, 2009, and a rating in excess of 10 percent beginning on March 20, 2009, for the Veteran's service-connected right great toe disorder at any time during these period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right great toe disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's service-connected right great toe disorder has varied to such an extent that rating greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the medical evidence of record does not show findings that meet the criteria for higher evaluations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208. 

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a 

result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  TDIU must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

If a Veteran does not meet the applicable percentage standards, an extraschedular rating is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

Here, service connection is currently in effect for residuals of a chip fracture of the proximal interphalangeal joint of the right great toe, rated as noncompensable prior to March 20, 2009 and 10 percent disabling beginning on March 20, 2009.  The Veteran's combined disability evaluation beginning on March 20, 2009 is 10 percent.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have not been met. 

The evidence of record shows that the Veteran is unemployed.  However, the preponderance of the evidence of record does not demonstrate that the Veteran is unemployed due to his service-connected residuals of a chip fracture of the proximal interphalangeal joint of the right great toe.  The Veteran initially filed his claim for a TDIU in February 2005.  However, at his February 2006 VA feet examination, the Veteran reported that he was self-employed.  On his August 2009 Application for Increased Compensation Based on Unemployability, the Veteran indicated that his disability affected fulltime employment in 1970 and that he became to disabled to work in May 1970, the month he separated from active duty service; yet in the same application the Veteran claimed that he never held a fulltime job.  The Veteran reported that he completed two years of college and that he did not attempt to obtain employment since he became too disabled to work.  Significantly, the Veteran does did not attribute his inability to work to his 

service-connected residuals of a chip fracture of the proximal interphalangeal joint of the right great toe alone; rather, he also attributed his inability to posttraumatic stress disorder, anxiety, a spine disorder, Agent Orange exposure, diabetes mellitus, and neuropathy.  These disorders are not subject to service connection, as they had been previously denied by the RO in March 2006 and by the Board in October 2007.  The Veteran's June 2009 VA examination report indicated that the Veteran did some construction work after his separation from service, but for the most part had not worked at any stable job since service separation in May 1970.  The Veteran's January 2011 VA feet examination report explicitly opined that the Veteran's service-connected chip fracture residuals, diagnosed as a metatarsalgia, were "not severe enough to warrant his being unemployable."  

The evidence of record relevant to the Veteran's claim of entitlement to TDIU does not show that he is completely precluded from securing or following substantially gainful employment as a result of his single service-connected disability alone, without regard to any nonservice-connected disabilities. 38 C.F.R. § 4.16(b). 

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected residuals of a chip fracture of the proximal interphalangeal joint of the right great toe.  TDIU is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56. 






	(CONTINUED ON NEXT PAGE)
ORDER

A compensable evaluation, prior to March 20, 2009, for residuals of a chip fracture of the proximal interphalangeal joint of the right great toe is denied. 

An evaluation in excess of 10 percent, since March 20, 2009, for residuals of a chip fracture of the proximal interphalangeal joint of the right great toe, with degenerative joint disease is denied. 

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


